DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/29/2022 has been entered.

2.	This Non-Final Office Action is in response to Applicant’s RCE filing on 6/29/2022. Claims 1-6 and 9-11 are currently pending. The earliest effective filing date of the present application is 5/4/2018.

Notice of Pre-AIA  or AIA  Status
3.	The present application is being examined under the AIA  first to file provisions.


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-6 and 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through
MPEP §2106.07(c).

Regarding Step 1
Claims 1-6 and 9-11 are directed toward a system (machine). Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1]
Claims 1-6 and 9-11 are directed toward the judicial exception of an abstract idea. 
Regarding independent claim11, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 1. A system for calculating and remitting tax obligations, the system comprising at least one processor, the system in communication with a consumer device and a point of sale system, wherein the system is configured to:
receive, via the at least one processor, a first identification of an item to be purchased via the point of sale system; 
generate an identification verification request configured for presentation via a display of the point of sale system; 
receive, from the consumer device, an access authorization in response to the identification verification request presented via the display of the point of sale device;
receive, via the at least one processor and in response to the access authorization received from the consumer device, a second identification of an identity wallet configured as distributed ledger repository for digital data associated with a consumer identifier related to the consumer device, the identity wallet being verified by a government or an agent thereof and the digital data associated with the identity wallet being distributed via one or more network nodes of a network;
using the second identification of the identity wallet, obtain, via the network and the at least one processor, at least a portion of the digital data associated with the identity wallet based on a distributed ledger protocol configured for the distributed ledger repository;
using at least the portion of the digital data associated with the identity wallet, together with the first identification of the item to be purchased, calculate tax data associated with the item to be purchased and determine a taxing authority identifier for the tax data; 
based on the first identification of the item to be purchased, initiate a first cryptocurrency transaction to transfer a purchase price of the item to the point of sale system associated with the item; and 
initiate a second cryptocurrency transaction to transfer the tax data to a tax reserve system associated with the taxing authority identifier.
The Applicant's Specification titled "System and Methods for Aiding Tax Compliance" emphasizes the business need of identifying and paying a tax, "Accordingly, the new tools for aiding in tax compliance will improve the efficiency and accuracy of complying with tax reporting requirements, especially as they relate to cryptocurrency transactions. " (Specification [0002]). Thus, aiding in tax compliance according to the Specification is a business concept being addressed by the claimed invention.
As the bolded claim limitations above demonstrate, independent claim 1 is directed to the abstract idea of determining an amount due in electronic money, which is considered certain methods of organizing human activity because the underlined claim limitations pertain to (i) fundamental economic principles or practices; and/or (ii) commercial/legal interactions. See MPEP §2106.04(a)(2).
Applicant’s claim limitations are also directed towards certain methods of organizing human activity because the limitations recite aiding tax compliance, which pertain to "concepts relating to the economy and commerce " categorized under fundamental economic practices or principles. See MPEP §2106.04( a)(2)(II)(A).
Furthermore, Applicant's claims as recited above provide a business solution of aiding tax compliance. Applicant's claimed invention pertains to commercial/legal interactions because the limitations recite processing of a transaction, which pertain to "advertising, marketing or sales activities or behaviors and business relations" expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II)(B).
Dependent claims 2-6 and 9-11 further limits the abstract ideas, such as use of smart contracts, the type of storage within the distributed ledger, receiving consent indicators, verifying identity, presenting data, creating records of the transaction, automatic transfers based on thresholds, and processing of returns of an item, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claim 1.

Regarding Step 2A [prong 2]
Claim 1 fail to integrate the abstract idea into a practical application. Independent claim 1 include the following additional elements which do not amount to a practical application:
Claim 1. A system for calculating and remitting tax obligations, the system comprising at least one processor, the system in communication with a consumer device and a point of sale system, wherein the system is configured to:
receive, via the at least one processor, a first identification of an item to be purchased via the point of sale system; 
generate an identification verification request configured for presentation via a display of the point of sale system; 
receive, from the consumer device, an access authorization in response to the identification verification request presented via the display of the point of sale device;
receive, via the at least one processor and in response to the access authorization received from the consumer device, a second identification of an identity wallet configured as distributed ledger repository for digital data associated with a consumer identifier related to the consumer device, the identity wallet being verified by a government or an agent thereof and the digital data associated with the identity wallet being distributed via one or more network nodes of a network;
using the second identification of the identity wallet, obtain, via the network and the at least one processor, at least a portion of the digital data associated with the identity wallet based on a distributed ledger protocol configured for the distributed ledger repository;
using at least the portion of the digital data associated with the identity wallet, together with the first identification of the item to be purchased, calculate tax data associated with the item to be purchased and determine a taxing authority identifier for the tax data; 
based on the first identification of the item to be purchased, initiate a first cryptocurrency transaction to transfer a purchase price of the item to the point of sale system associated with the item; and 
initiate a second cryptocurrency transaction to transfer the tax data to a tax reserve system associated with the taxing authority identifier.
The bolded limitations recited above in independent claim 1 pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of display, distributive ledger protocol, distributed ledger repository, network, node, tax reserve system, point of sale system, processor, and a consumer device which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04, (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, "In software implementations, computer software (e.g., programs or other instructions) and/or data is stored on a machine readable medium as part of a computer program product, and is loaded into a computer system or other device or machine via a removable storage drive, hard drive, or communications interface. Computer programs (also called computer control logic or computer readable program code) are stored in a main and/or secondary memory, and executed by one or more processors (controllers, or the like) to cause the one or more processors to perform the functions of the disclosure as described herein. In this document, the terms "machine readable medium," "computer program medium" and "computer usable medium" are used to generally refer to media such as a random access memory (RAM); a read only memory (ROM); a removable storage unit (e.g., a magnetic or optical disc, flash memory device, or the like); a hard disk; or the like. " (Spec. [0083]). Nothing in the Specification describes the specific operations recited in claim 1 as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of a complying with tax reporting requirements, especially as they relate to cryptocurrency transactions." (Spec. [0020]). Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.04.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to processing of tax for a transaction, and merely linking the use of the abstract idea to a particular technological environment (distributive ledger protocol). See MPEP §2106.04. Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04.
Dependent claims 2-6 and 9-11 merely incorporate the additional elements recited above, and further limits the abstract idea of independent claim 1, for example, claim 2 further defining wherein the second cryptocurrency transaction is recorded in a smart contract on a distributed ledger; claim 3 further defining wherein the one or more network nodes are associated with a distributed ledger, claim 4 further defining wherein the system is further configured to obtain at least the portion of the digital data associated with the identity wallet in response to a consent indicator received from the consumer device; claim 5 further defining wherein the system is further configured to obtain verified information related to a seller identifier associated with the point of sale system from a different identity walled associated with the seller identifier, wherein the calculation of the tax data is further based on the verified information obtained from the seller's different identity wallet; claim 6 further defining wherein the system is further configured to present the tax data, via the consumer device, and to proceed with the first crypto currency transaction and the second cryptocurrency transaction in response to a consent indication being received; claim 9 further defining wherein the second cryptocurrency transaction records, in addition to the transfer of tax owed data, the consumer identifier and a seller identifier associated with the point of sale system involved in the second cryptocurrency transaction ; claim 10 further defining wherein the tax reserve system is configured with a predetermined reserve threshold and any tax transferred to the tax reserve in excess of the predetermined reserve threshold is transferred to one or more other tax reserve systems associated with the tax authority identifier; and claim 11 further defining wherein the system is further configured to: receive an item return request from the consumer device indicating a returned item and an identification of second cryptocurrency transactions initiated in connection with an initial purchase of the item; and initiate a third cryptocurrency transaction with the tax reserve system including the identification of the second cryptocurrency transaction and a different identification of the returned item to transfer at least a portion of the tax data transferred via the second cryptocurrency transaction that is attributable to the returned item back from the tax reserve, but these features only serve to further limit the abstract idea of independent claims 1. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (distributive ledger protocol), and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.
The distributive ledger protocol terms are merely applied on data gathering and data processing to compare and identify wallets in the data analysis as claimed. There is no indication in the disclosure of how any of the mentioned distributive ledger protocol terms are actually creating a smart contract or creation and distribution of the ledger across nodes. The Applicant's reference to these distributive ledger protocol terms are clearly lacking the inner-workings of the distribution of the ledger since there is no disclosure that provides how the distributive ledger protocol is implemented, other than claiming them as buzzwords being performed in a computer system. It is unclear how the distributive ledger protocol is being integrated in any specialized structure that serves any specialized technical purpose, other than just using them as a tool with no specific description of the distributive ledger protocol itself or how it is being implemented in any specific way. Applicant's claim language clearly demonstrates that the distributive ledger protocol terms are merely being used as a tool implemented by the computer environment.  The distributive ledger protocol terms being referred to do nothing more than provide as a tool computational instructions to be implemented in a computer processing environment, without improving the computer or technology. The claims are not rooted in distributive ledger protocol technology, and the claims do not solve a technical problem that only arises in distributive ledger protocol technology. MPEP § 2106.05(a). Thus, merely using distributive ledger protocol as additional tools and linking them to a computer processing environment are not sufficient to integrate the judicial exception into a practical application. Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B
Claims 1-6 and 9-11 do not amount to significantly more than the abstract idea. Independent claim 1 include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
Claim 1. A system for calculating and remitting tax obligations, the system comprising at least one processor, the system in communication with a consumer device and a point of sale system, wherein the system is configured to:
receive, via the at least one processor, a first identification of an item to be purchased via the point of sale system; 
generate an identification verification request configured for presentation via a display of the point of sale system; 
receive, from the consumer device, an access authorization in response to the identification verification request presented via the display of the point of sale device;
receive, via the at least one processor and in response to the access authorization received from the consumer device, a second identification of an identity wallet configured as distributed ledger repository for digital data associated with a consumer identifier related to the consumer device, the identity wallet being verified by a government or an agent thereof and the digital data associated with the identity wallet being distributed via one or more network nodes of a network;
using the second identification of the identity wallet, obtain, via the network and the at least one processor, at least a portion of the digital data associated with the identity wallet based on a distributed ledger protocol configured for the distributed ledger repository;
using at least the portion of the digital data associated with the identity wallet, together with the first identification of the item to be purchased, calculate tax data associated with the item to be purchased and determine a taxing authority identifier for the tax data; 
based on the first identification of the item to be purchased, initiate a first cryptocurrency transaction to transfer a purchase price of the item to the point of sale system associated with the item; and 
initiate a second cryptocurrency transaction to transfer the tax data to a tax reserve system associated with the taxing authority identifier.
The bolded limitations recited above in independent claim 1 pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of display, distributive ledger protocol, distributed ledger repository, network, node, tax reserve system, point of sale system, processor, and a consumer device. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the fie Id; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Specifically, for a,  processor, and a consumer device see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; and for network, node, point of sale system, and tax reserve system see MPEP §2106.05(d) (II) (i) discussing receiving and transmitting of data over a network; and for distributed ledger repository see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving information in memory. Additionally, for display and distributive ledger protocol, see MPEP §21106.05(f) discussing amounting to mere instructions to apply the abstract idea on a generic computer. Therefore, the additional elements in separately or in combination do not add significantly more.
Dependent claims 2-6 and 9-11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 2 includes no additional elements. Claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because network and node are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for network and node see MPEP §2106.05(d) (II) (i) discussing receiving and transmitting of data over a network. Claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because network and node are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for consumer device see MPEP §2106.05(d) (II) (i) discussing the performance of repetitive calculations by a computer. Claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because point of sale system is considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for point of sale system see MPEP §2106.05(d) (II) (i) discussing receiving and transmitting of data over a network. Claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because consumer device is considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for consumer device see MPEP §2106.05(d) (II) (i) discussing receiving and transmitting of data over a network and MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because point of sale system is considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for point of sale system see MPEP §2106.05(d) (II) (i) discussing receiving and transmitting of data over a network. Claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because tax reserve system is considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for tax reserve system see MPEP §2106.05(d) (II) (i) discussing receiving and transmitting of data over a network. Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because consumer device and tax reserve system are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for consumer device and tax reserve system see MPEP §2106.05(d) (II) (i) discussing receiving and transmitting of data over a network. Claim 2-6 and 9-11 do not add the additional elements in separately or in combination do not add significantly more.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-6 and 9-11 are directed to non-statutory subject matter under 35 U.S.C. § 101.

Allowable Subject Matter over Prior Art
6.	The following is an examiner' s statement of reasons for overcoming the prior art:
Applicant has amended the claims to overcome the prior art of the 35 USC 103 rejection by including:
Claim 1. A system for calculating and remitting tax obligations, the system comprising at least one processor, the system in communication with a consumer device and a point of sale system, wherein the system is configured to:
receive, via the at least one processor, a first identification of an item to be purchased via the point of sale system; 
generate an identification verification request configured for presentation via a display of the point of sale system; 
receive, from the consumer device, an access authorization in response to the identification verification request presented via the display of the point of sale device;
receive, via the at least one processor and in response to the access authorization received from the consumer device, a second identification of an identity wallet configured as distributed ledger repository for digital data associated with a consumer identifier related to the consumer device, the identity wallet being verified by a government or an agent thereof and the digital data associated with the identity wallet being distributed via one or more network nodes of a network;
using the second identification of the identity wallet, obtain, via the network and the at least one processor, at least a portion of the digital data associated with the identity wallet based on a distributed ledger protocol configured for the distributed ledger repository;
using at least the portion of the digital data associated with the identity wallet, together with the first identification of the item to be purchased, calculate tax data associated with the item to be purchased and determine a taxing authority identifier for the tax data; 
based on the first identification of the item to be purchased, initiate a first cryptocurrency transaction to transfer a purchase price of the item to the point of sale system associated with the item; and 
initiate a second cryptocurrency transaction to transfer the tax data to a tax reserve system associated with the taxing authority identifier.
Claims 1-6 and 9-11 in the instant application overcomes the prior art is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. The nearest prior art Huang (US 2014/0379531) and Allen (US 2015/0220928) do not teach a method of using a government verified digital wallet to complete a cryptocurrency purchase and to pay taxes to a taxing authority with a second cryptocurrency transaction. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant' s claimed invention.
Response to Arguments
7.	Applicant's arguments filed 6/29/2022 as to 35 U.S.C. §101 have been fully considered but they are not persuasive. 
Applicant argues “that Examiner has oversimplified the claims by failing to account for the specific requirements of the claim.” Examiner disagrees. A financial transaction falls within the bucket of a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction. See MPEP §2106.04 (a)(2), Dealertrack v. Huber, 674 F.3d 1315, 1331, 101 USPQ2d 1325, 1339 (Fed. Cir. 2012) and Inventor Holdings, LLC v. Bed Bath Beyond, 876 F.3d 1372, 1378-79, 125 USPQ2d 1019, 1023 (Fed. Cir. 2017). Applicant’s amended material does not remove the abstract idea from the claim language, which is the initial step of the MPE 35 U.S.C. §101 analysis. Applicant appears to argue a technological improvement under Prong 1 of Step 2A, which is inappropriate for the analysis as additional elements are evaluated under Step 2A Prong 2 and Step 2B.
Applicant argues that the claim is similar to example 35 claim 2 and is therefore a practical application. Examiner disagrees. Claim 2 is considered unconventional in the steps in authentication of a user. Here, Applicant in merely using distributed ledger protocol to transfer funds without specific details to show an improvement. Further, Applicant’s specification admits to using the cryptocurrency because it is more efficient, [0009], not because it solves a technical problem as described in Claim 2 of Example 35. The claims are directed to a business problem with a business solution. Any improvement found in the claim is an improvement to the abstract idea itself, rather than a technological improvement. Here, Applicant is merely using blockchain and cryptocurrency technologies as tools to implement the functions of the abstract idea. See MPEP §2106.05(f) (2) discussing whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
Applicant states: 
Examiner disagrees. MPEP §2106.05(c) discuss the evaluation of particular transformation. Here, Applicant is transferring digital currency into cryptocurrency, which itself is a type of digital currency. Factor 3 of MPEP §2106.05(c) appears to be the most on point factor as the nature of the transformation in terms of the type or extent of change in state or thing appears to have little or no change. Further, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant states:
    PNG
    media_image1.png
    451
    460
    media_image1.png
    Greyscale

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes and Applicant must distinctly and specifically points out the supposed errors in the examiner’s action.
Therefore, examiner maintains position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JARED WALKER/Examiner, Art Unit 3687Michael.Walker@uspto.gov